

113 SJ 24 IS: To amend the Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014 to make continuing appropriations for death gratuities and related survivor benefits for survivors of deceased members of the Coast Guard.
U.S. Senate
2013-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA113th CONGRESS1st SessionS. J. RES. 24IN THE SENATE OF THE UNITED STATESOctober 10, 2013Ms. Cantwell (for herself and Mr. Begich) introduced the following joint resolution; which was read twice and referred to the Committee on AppropriationsJOINT RESOLUTIONTo amend the Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014 to make continuing appropriations for death gratuities and related survivor benefits for survivors of deceased members of the Coast Guard.1.(a)The Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014 is amended—(1)in the matter preceding section 101, by inserting or the Department of Homeland Security after the Department of Defense; and(2)in section 101—(A)by redesignating subsection (b) as subsection (c);(B)by inserting after subsection (a) the following new subsection (b):(b)Such amounts as may be necessary, at a rate of operations as provided for fiscal year 2013 in the Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6) and under the authority and conditions provided in such Act, for the Operating Expenses account for continuing the projects and activities specified in paragraphs (1) through (4) of subsection (a) with respect to members of the Coast Guard when not in the service of the Navy that are not otherwise specifically provided for in this joint resolution or the Pay Our Military Act and for which appropriations, funds, or other authority were made available by the Department of Homeland Security Appropriations Act, 2013.; and(C)in subsection (c), as so redesignated, by inserting or (b) after subsection (a).(b)The clause following section 106 of that Joint Resolution is amended by striking Department of Defense and inserting Armed Forces.